Case: 16-17037   Date Filed: 07/12/2017   Page: 1 of 2


                                                        [DO NOT PUBLISH]



            IN THE UNITED STATES COURT OF APPEALS

                    FOR THE ELEVENTH CIRCUIT
                      ________________________

                            No. 16-17037
                        Non-Argument Calendar
                      ________________________

              D.C. Docket No. 2:15-cr-00283-LSC-HGD-23



UNITED STATES OF AMERICA,

                                                              Plaintiff-Appellee,

                                  versus

LENA KENYA IRVINE,

                                                         Defendant-Appellant.

                      ________________________

               Appeal from the United States District Court
                  for the Northern District of Alabama
                      ________________________

                             (July 12, 2017)

Before MARCUS, MARTIN and ANDERSON, Circuit Judges.

PER CURIAM:
              Case: 16-17037    Date Filed: 07/12/2017   Page: 2 of 2


      L. Dale Jones, appointed counsel for Lena Kenya Irvine in this direct

criminal appeal, has moved to withdraw from further representation of the

appellant and filed a brief pursuant to Anders v. California, 386 U.S. 738 (1967).

Our independent review of the entire record reveals that counsel’s assessment of

the relative merit of the appeal is correct. Because independent examination of the

entire record reveals no arguable issues of merit, counsel’s motion to withdraw is

GRANTED and Irvine’s conviction and sentence are AFFIRMED.




                                         2